Citation Nr: 9933958	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a depressive disorder and 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck and back 
disorder, including cervicolumbar paravertebral myositis and 
herniated nucleus pulposus at L3-4 and L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1983 to 
April 1993.

The instant appeal as to the psychiatric disorder claim arose 
from September 1996 and May 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico, which denied, respectively, a claim 
for service connection for an acquired psychiatric disorder, 
including a depressive disorder, not otherwise specified, and 
a claim for service connection for PTSD.  The instant appeal 
as to the neck and back disorder claim arose from the May 
1997 rating decision which denied service connection for 
cervicolumbar paravertebral myositis and herniated nucleus 
pulposus at L3-4 and L4-5.

The veteran's service administrative records showed that the 
veteran had active naval service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.2(i) (1999).  However, the veteran has not claimed 
service connection for any disability due to undiagnosed 
illness under 38 U.S.C.A. § 1117 (West 1991 & Supp. 1999).  
See also 38 C.F.R. § 3.317 (1999).  Therefore, the Board will 
only address the veterans claims as regards direct service 
connection in this decision.


FINDINGS OF FACT

1.  The veteran is service-connected for a right sciatic 
nerve injury.

2.  The service medical records do not show that the veteran 
incurred a chronic neck or back disorder in service other 
than the service-connected right sciatic nerve injury.

3.  Several years after service the veteran was first 
diagnosed with cervicolumbar paravertebral myositis and 
herniated nucleus pulposus at L3-4 and L4-5.

4.  There is no objective medical evidence of record which 
links the appellant's cervicolumbar paravertebral myositis 
and herniated nucleus pulposus at L3-4 and L4-5 to service.

5.  The service medical records do not show that the veteran 
incurred a chronic acquired psychiatric disorder in service, 
and a psychosis was not manifest to a compensable degree 
within one year of separation.

6.  The veteran was diagnosed with PTSD and a depressive 
disorder, not otherwise specified, with anxiety after 
service.

7.  The record contains no evidence of specific in-service 
stressors.

8.  The record contains no medical evidence of a nexus 
between service and PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for a neck and back 
disorder, including cervicolumbar paravertebral myositis and 
herniated nucleus pulposus at L3-4 and L4-5, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for an acquired 
psychiatric disorder, including a depressive disorder and 
PTSD, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that service connection 
is warranted for a psychiatric disorder, including PTSD, a 
neck disorder, and a back disorder because these disorders 
began during his period of active duty.

Under 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
certain chronic diseases, including psychoses, the law 
provides a presumption of service incurrence if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(citations 
omitted).

Only if the claimant submits a well-grounded claim does VA 
have the duty to assist him in developing the facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A review of the appellant's service medical records shows 
that no neck, back, or psychiatric problems were noted during 
his October 1983 enlistment examination.  As regards his neck 
and back complaints, the service medical records show that he 
sustained a right sciatic nerve injury while hospitalized for 
treatment of a right buttock hematoma in August and September 
1984.  The Board notes that the veteran is service-connected 
for the right sciatic nerve injury.  

Other service medical records show that the veteran received 
treatment for a 4-day history of low back pain assessed as 
low back strain/sprain/syndrome in October 1984.  In June 
1985 the veteran complained of pain in the back and right hip 
that was assessed as musculoskeletal strain.  Motrin was 
prescribed.  In April 1992 the veteran complained of a sore 
throat and back and abdominal pain that was assessed as rule 
out strep.  During his February 1993 separation examination, 
the veteran denied that he currently had or that he had ever 
in the past had recurrent back pain.  Clinical evaluation of 
the spine was normal. 

As regards his psychiatric claim, service medical records 
show that in March 1989 he complained of insomnia which was 
attributed to alcohol.  Marital discord was also noted, and 
he was referred to the chaplain.  An April 1989 periodic 
examination noted the veteran had slight anxiety due to his 
recent divorce.  A May 1989 record assessed depression, 
alcohol abuse, and family problems.  He was evacuated for 
detoxification.  An August 1989 record noted that he was 
taking Antabuse and that his alcohol abuse was in partial 
remission.  No psychiatric problems were noted during his 
February 1993 separation examination, and clinical 
psychiatric evaluation was normal.

In April 1995 the veteran filed a claim for service 
connection for his back and depression.  He underwent VA 
mental disorders examination in May 1995.  The examiner noted 
the veteran was being treated at VA with Xanax for being 
depressed.  The veteran complained of feeling down and 
depressed with a lack of interest.  Mental status examination 
was essentially normal.  The examiner noted low self esteem 
and being "somewhat depressed underneath."  The Axis I 
diagnosis was a depressive disorder, not otherwise specified.

The Board has reviewed VA treatment records from the Ponce 
outpatient clinic and the San Juan VAMC dated from March 1994 
to August 1997.  These records show that the veteran was 
attending college courses during this time.  The veteran was 
afforded a Persian Gulf War Registry examination by VA in 
August 1994 and March 1995.  He reported a history of 
depression treated with Zoloft, flashbacks and forgetfulness.  
The March 1995 follow-up report assessed "PTSD (under 
[treatment])."  Significantly, this examination report did 
not indicate that the veteran reported specific in-service 
stressors.  Nor did the examiner indicate there was a nexus 
between service and PTSD.

A January 1995 record noted that the veteran was presenting 
with depressive symptoms and anxiety.  A February 1995 record 
noted that it was the veteran's first visit to the clinic.  
He was evaluated, and the assessment was rule out anxiety 
disorder with panic attacks.  An April 1995 record assessed 
major depression and prescribed Paxil.  An August 1995 record 
noted the veteran was experiencing his first episode of major 
depression and that he had PTSD symptoms.  He was prescribed 
Prozac to replace Paxil.  

In November 1996 the veteran asserted that he had PTSD as a 
result of the Persian Gulf War.  In January 1997 the veteran 
underwent a PTSD examination.  The examiner noted that the 
veteran had been receiving VA treatment for depression with 
anxiety, but not for PTSD.  The veteran was unable to 
describe any specific stressor events regarding service other 
than having to leave his infant child when he was deployed.  
The diagnoses were depressive disorder, not otherwise 
specified, with anxiety, and some obsessive compulsive 
personality features.

As regards his back and neck claim, the VA treatment records 
showed that the veteran sought treatment several times for 
low back pain and muscle spasm.  Some of the records noted 
the service-connected sciatic nerve disorder, and he was 
treated with physical therapy and massage.  A February 1995 
X-ray of the lumbosacral spine revealed mild loss of lumbar 
lordosis and partial sacralization of L5 on the left side 
with several joint formation with the left iliac bone.  X-
rays of the thoracic spine were essentially normal, and X-
rays of the cervical spine showed paracervical muscle spasm.

The veteran underwent magnetic resonance imaging (MRI) of the 
spine in April 1995.  A May 1995 evaluation attributed the 
low back pain to the discogenic disease.  A July 1995 record 
noted that the MRI showed moderate-sized, left-sided 
intraforaminal and far lateral herniation which actually 
abutted the existing left-sided L4 nerve root, which appeared 
swollen.  An August 1995 neurosurgery record noted that the 
MRI revealed congenital spinal canal stenosis.

In February 1997, the veteran underwent a VA spine 
examination.  He was diagnosed with cervicolumbar 
paravertebral myositis and herniated nucleus pulposus at L3-4 
and L4-5.  The examiner noted that the cervical and lumbar X-
rays taken in February 1995 were normal except for myositis.

Acquired psychiatric disorder claim, including PTSD

The Board finds the veteran's claim for service connection 
for an acquired psychiatric disorder to be not well grounded.  
There is no evidence that a chronic psychiatric disorder was 
incurred in service or that a psychosis was manifest to a 
compensable degree within one year of separation.  The 
veteran's service medical records do not show a chronic 
psychiatric disorder, and no such disorder was found at the 
time of his separation examination.  Further, the record does 
not reveal that the veteran has ever been diagnosed with a 
psychosis.  Thus, the presumptive regulations do not apply in 
this case.  38 C.F.R. §§ 3.307, 3.309 (1999).

Also, the veteran's claim for service connection for a 
psychiatric disorder is not well grounded because the 
evidence of record reveals no nexus between the current 
psychiatric diagnoses and service.  There is simply no nexus 
between his currently diagnosed psychiatric problems and 
service anywhere in the medical evidence of record.  

A well-grounded claim for PTSD requires the submission of 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).  The Board notes that 
the veteran does not assert, and there is no evidence which 
reveals, that his PTSD stressors were incurred in combat.  
Therefore, the Board finds that 38 U.S.C.A. § 1154 does not 
apply in this case.

The veteran's claim for service connection for PTSD is not 
well grounded because the record is silent as to any specific 
in-service stressors, and there is no medical evidence of a 
nexus between service and PTSD.  Significantly, when the 
January 1997 VA PTSD examiner specifically asked about in-
service stressors, the veteran was unable to describe any 
events other than having to leave his newborn child when he 
was deployed to Southwest Asia.  The January 1997 examiner 
did not diagnose PTSD.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for an acquired 
psychiatric disorder, including PTSD.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Whereas the Board has determined that 
the appellant's claim for service connection for an acquired 
psychiatric disorder, including PTSD, is not well grounded, 
VA has no further duty to assist the appellant in developing 
facts in support of that claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Although where a claim is not 
well grounded VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in December 1996 and July 1997 
statements of the case which informed the appellant that the 
reason his claim had been denied was that there was no 
evidence that the veteran's current depressive symptomatology 
was related to an acute episode of depression in service and 
that there was no evidence linking PTSD to service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

Cervicolumbar paravertebral myositis and herniated nucleus 
pulposus at L3-4 and L4-5

The Board finds that the veteran's claim of entitlement to 
service connection for a neck and back disorder is not well 
grounded because there is no medical evidence of a nexus 
between the currently diagnosed cervicolumbar paravertebral 
myositis and herniated nucleus pulposus at L3-4 and L4-5 and 
service.  These disorders were not diagnosed in service.  The 
evidence of record does not show that the veteran incurred 
either a chronic neck or a chronic back disorder in service, 
other than his service-connected right sciatic nerve injury 
disorder.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a neck and back 
disorder.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Whereas the Board has determined that the appellant's claim 
for service connection is not well grounded, VA has no 
further duty to assist the appellant in developing facts in 
support of this claim.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Although where a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in a July 1997 statement of the case 
which informed the appellant that the reason his claim for 
cervicolumbar paravertebral myositis and herniated nucleus 
pulposus at L3-4 and L4-5 had been denied was that there was 
no evidence of a chronic neck or back disorder in service, 
other than the service-connected sciatic nerve disorder noted 
above.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).


ORDER

Claims for entitlement to service connection for an acquired 
psychiatric disorder, including a depressive disorder and 
PTSD, and for entitlement to service connection for a neck 
and back disorder, including cervicolumbar paravertebral 
myositis and herniated nucleus pulposus at L3-4 and L4-5, are 
denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

